

115 HR 1627 IH: Small Business Assistance Act of 2017
U.S. House of Representatives
2017-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1627IN THE HOUSE OF REPRESENTATIVESMarch 20, 2017Mr. Bergman (for himself and Mr. Keating) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to reinstate the returning worker exemption for H–2B
			 visas, and for other purposes.
	
 1.Short titleThis Act may be cited as the Small Business Assistance Act of 2017. 2.Returning worker exemption (a)In generalSection 214(g)(9)(A) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(9)(A)) is amended by striking during fiscal year 2013, 2014, or 2015 shall not again be counted toward such limitation during fiscal year 2016 and inserting the following: during fiscal year 2014, 2015, or 2016 shall not again be counted toward such limitation during fiscal year 2017.
 (b)Effective dateThe amendment made by subsection (a) shall take effect as if enacted on October 1, 2016. 